Citation Nr: 1214387	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the 'Filipino Veterans Equity Compensation Fund' (FVEC).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant contends that he had active service during World War II in the Philippine Commonwealth Army and the Philippine guerrilla forces from December 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to payment from the 'Filipino Veterans Equity Compensation Fund,' on the basis that valid military service in the U.S. Armed Forces had not been established.  This matter was previously before the Board in March 2011, when it was remanded for additional development.

The Board finds that there has been compliance with the directives of the Board's March 2011 remand.  The RO submitted to the NPRC for review the documentation presented by the appellant in this case, and up-to-date NPRC certification is now of record reflecting consideration of all information and evidence submitted by the appellant in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.



CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Filipino Veterans Equity Compensation Fund.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the 'Filipino Veterans Equity Compensation Fund.'  American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of any service.  Id.  However, nothing in this section shall prohibit a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.  Id.

Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served- (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Id.

In statements of record, the appellant has claimed that he served in the Philippine Commonwealth Army and Recognized Guerillas during World War II.  In particular, he has stated that he served with the '1st SP COM CO, 21st INF RGMT MMD - RGS,' and the '9th REPL CO, 2nd REPL. BN., USAFFE' from December 31, 1943 to December 31, 1945.  The appellant reported a service number of [redacted].  This information was provided on a one page form submitted by the appellant in February 2009.  In August 2009, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla, in the service of the United States of America.

Subsequent to the first official NPRC verification attempt, the appellant submitted a set of documents in an attempt to corroborate his claimed service in December 2009.  These records include various Philippine records as well as at least one page that purports to be a document generated by a 'Second Replacement Battalion' that identified itself as part of the United States Army Forces in the Far East (USAFFE).

In March 2011, the Board remanded this case for a new official verification attempt.  The Board discussed that in Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.

During the course of this appeal, including during the processing of the Board's remand, the appellant has submitted a variety of documents in support of his claim.  The appellant has submitted the above-discussed form identifying itself as a September 1945 USAFFE Processing and Identification Slip, in addition to a number of other documents that clearly identify themselves as issued by the Philippine Government or otherwise not originating from United States service departments.

However, NPRC reports dated August 2009, June 2011, and December 2011, all show that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The Board notes that, in aggregate, the RO's multiple verification requests have included copies of all documentary evidence submitted by the appellant in this case.  The most recent December 2011 NPRC re-certification of the negative finding reflects consideration of all of the documentation submitted by the appellant in this case.

Based upon the NPRC's finding and the law applicable to this case, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  The Board notes that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro, 2 Vet. App. at 532.  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the appellant's claim must be denied as a matter of law.

The Board acknowledges the appellant's contentions, including as expressed in his June 2011 statement, referring to a July 1989 "RECEIVED STAMP" mark on pages of a submitted Affidavit for Philippine Army Personnel; the appellant questioning: "how, indeed, could NPRC St. Louis, Mo., issue valid certifications of availability of service records on particular cases that had been transferred from their St. Louis custody?"  The appellant asserts that "[t]he 'RECEIVED STAMP' mark however, presents an[] undeniable proof of existence of my service records."  The appellant continues: "The AFPRC having been the principal and original custodian of Philippine military documents, appears to have in their files authentic Philippine military records of WWII."  However, the Board must note that the existence of any documents issued by the Philippine military organizations are not at issue in this case.  Rather, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded based upon the appellant's lack of qualified service; therefore, legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


